Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 5-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 5) “an admin user interface for displaying and interacting with the simulation platform; a plurality of player user interfaces for displaying and interacting with the simulation platform; a game builder module for transforming the one or more electronic datasheets to game media for the electronic multi-player simulation-based game, wherein each electronic datasheet comprises metadata including a table of factors, a table of actions, and a table of pages; wherein the game media comprises: an activity sheet created by the game builder module based on the table of actions; and a game result sheet created by the game builder module based on the table of factors; and a game framework module for automating the electronic multi- player simulation-based game so as to electronically generate a game play on the plurality of player user interfaces so as to create game results based on the activity sheet and the game result sheet, wherein the game framework module is configured to automatically determine a sequence of turns in the game play as a function of table of pages”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Executing simulation-based education games is well known in the art. For instance, Bertrand et al. (6023691) in view of Forrest et al. (6267379) teaches executing simulation-based education games. However, Bertrand in view of Forrest is silent on “an admin user interface for displaying and interacting with the simulation platform; a plurality of player user interfaces for displaying and interacting with the simulation platform; a game builder module for transforming the one or more electronic datasheets to game media for the electronic multi-player simulation-based game, wherein each electronic datasheet comprises metadata including a table of factors, a table of actions, and a table of pages; wherein the game media comprises: an activity sheet created by the game builder module based on the table of actions; and a game result sheet created by the game builder module based on the table of factors; and a game framework module for automating the electronic multi- player simulation-based game so as to electronically generate a game play on the plurality of player user interfaces so as to create game results based on the activity sheet and the game result sheet, wherein the game framework module is configured to automatically determine a sequence of turns in the game play as a function of table of pages”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715